department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date jun number person to contact release date identification_number contact telephone number telephone number fax ein uil certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 c of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective for the following reason s you have not demonstrated that you arc operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 organizations that are described in ilr c sec_501 and sec_501 a must be organized and operated exclusively for an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose as such you failed to meet the requirements of internal_revenue_code sec_501 and sec_1_501_c_3_-1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending and for all subsequent years processing of inconle tax returns and assessment of any taxes due will not be delayed should a petition for declaratory judgmen t be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you nlust initiate a suit for declaratory judgement in the united_states tax_court the united_states claim court or the district_court of tbc united_states for the district of columbia before the day after the date this determina tion was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses please contact the clerk of the respective court for rules and the appropriate forms u nited states tax_court second street nw washington dc 20217' us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service las is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible t o help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number arc shown in the heading of this letter sincerely yours eliclosures publication director eo examinations department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number certified mail - return receipt requested dear rs manager's contact number conta response due due_date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code ifwe don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do ifyou disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice advice memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you we issue a determination_letter to you based on a technical contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ff you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter f you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer explanation for proposed revocation of exempt status the purpose of this attachment is to provide you with our preliminary examination findings which c exempt indicate that we should propose revocation of the status primary basis for revocation ’s exempt status because our we intend to propose revocation of the examination revealed that the organization appears to be a foreign conduit without control or discretion over charitable funds solicited in the united_states and distributed to a foreign_entity ie in addition the organization appears to have permitted its income to inure to the benefit of a disqualified_person facts we are proposing revocation of the organization’s exempt status based on the following facts formed a charitable_organization within the united_states the certain persons in this country desirous of furthering the work of a foreign organization located in domestic organization and makes payments by check at convenient intervals to organization previously received a ruling that contributions to it are deductible under sec_170 organization represents of the code in conducting its fundraising activities the to prospective contributors that funds raised will go to sec_170 the service holds that contributions to domestic organizations that operate under the circumstances described above are not deductible receives contributions according to located in the organization does the representative for the organization confirmed that the not provide grants to the foreign organization on a proposal basis but raises funds to support known activities in which the foreign organization consistently engages the organization has provided no documentation to show how funds contributed by the domestic organization were utilized for charitable purposes according to revrul_68_489 1998_2_cb_210 an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds and maintains records establishing that the funds were used for sec_501 purposes expenditure_responsibility is required as sec_170 states that a contribution or gift by a corporation to a_trust chest fund or foundation shall be deductible by reason of paragraph c only if it is to be used within the united_states or any of its possessions exclusively for purposes specified in subparagraph c b contributions made directly to foreign organizations are not deductible and our examination revealed that the have no control or discretion over how the foreign organization utilizes its contributed funds organization appears to form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer while may be the equivalent of a 501_c_3_organization in organization has provided no documentation to show how the domestic organization maintained expenditure_responsibility or to show how the foreign organization utilized any of the funds contributed from the little information secured over the course of the examination the organization is considered to generally fund the activities of across-the- board to potentially include non c expenditures as well as an unknown percentage of administrative costs according to sec_170 if an organization is required for other reasons such as a specific provision in its charter to turn contributions or any particular contribution it receives over to another organization then in determining whether such contributions are deductible it is appropriate to determine whether the ultimate recipient of the contribution is a qualifying_organization it is well established in the law of taxation that a given result at the end of a straight path is not made a different result because reached by a devious path minnesota tea co v helvering 302_us_355 pincite ct_d c b moreover it seems clear that the requirements of sec_170 of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient in the year under review the received contributions which were inevitably committed to go to instance the contributed funds came to rest briefly with the until the organization made payments by check at convenient intervals to organization organization in this inthe year under review the organization engaged in no other charitable activities other than to fund the activities of the foreign organization in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non- exempt_purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes as mentioned above sec_170 states that contributions to domestic organizations that operate under the circumstances described above are not deductible our examination revealed the support of organization’s primary activity due to the organization’s apparent operation as a foreign conduit coupled with the organization’s lack of expenditure_responsibility we conclude that the organization is no longer eligible for tax exemption under sec_501 to be the additionally in the year under review multiple checks totaling dollar_figure a disqualified_person cashed from the domestic organization’s bank account form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer a disqualified_person is an officer director or trustee of a private_foundation or a person having similar responsibilities under regs f a person is considered an officer of a foundation if he or she is specifically so designated under the certificate of incorporation bylaws or other constitutive documents of the foundation he or she is also considered an officer under the regulations if he or she regularly exercises general authority to make administrative or policy decisions on behalf of the foundation the individual who made dollar_figure was listed as senior payable to cash and the individual who cashed them vice president on the bank signature authorization card for the account from which the checks were made payable but was not listed as an officer on the organization’s corresponding form_990 return and use of the domestic organization’s checking account checks that were made payable to the foreign organization which was indicative of his authority to conduct business on behalf of the organization power to exercise general authority is implied due to his access to also wrote the in checks the representative stated that had hand carried the cash amounts to the foreign organization but provided no explanation as to why many checks were made payable directly to the foreign organization but others were made payable to cash and cashed by the representative supplied copies of receipts that he stated were from the foreign organization the same individual who cashed the checks in but the receipts were signed by the united_states as the receipts supplied do not constitute acceptable documentation for the dollar_figure we also intend to propose revocation based on inurement in checks cashed by sec_501 of the code forbids inurement of any part of the net_earnings of a qualifying_organization to the benefit of any private_shareholder_or_individual any part literally means any part the smallest amount of inurement results in the organization’s failure to meet the requirements for exempt status the was formed to support a foreign organization solicits tax-deductible conclusion our examination revealed that the organization contributions in the united_states for which it represents to prospective contributors that the ultimate destination for the contributed funds is organization makes distributions to the foreign organization via check payments made at convenient intervals with no apparent control or discretion over how the foreign organization utilizes the funds as a result the government's position is that foreign conduit in addition a disqualified_person issued and cashed dollar_figure in checks from the organization’s bank account with no acceptable documentation to show what became of the funds or whether or not the funds were used for charitable purposes we intend to propose revocation of the organization’s exempt status based on the results of our examination once an organization’s exempt status is revoked contributions to the organization are no longer deductible under sec_170 and the organization is no longer eligible for tax exemption under sec_501 appears to be a the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
